ORDER

PER CURIAM:
Upon consideration of the Report and Recommendations of the Disciplinary Board dated November 23, 1998, and following oral argument, it is hereby
ORDERED that Harrison Lee Sanders be and he is suspended from the Bar of this Commonwealth for a period of one year and one day, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Chief Justice FLAHERTY and Justice ZAPPALA dissent and would suspend respondent for a period of two years.
Justice NIGRO dissents and would suspend respondent for a period of three years.